DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 THE UNKNOWN BENEFICIARIES OF THE MARIMINA LAND TRUST
  and THE UNKNOWN TRUSTEE OF THE MARIMINA LAND TRUST,
                       Appellants,

                                    v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee on behalf
      of THE CERTIFICATE HOLDERS OF THE HIS ASSET
      SECURITIZATION CORPORATION TRUST 2007-HE2,
                         Appellee.

                              No. 4D20-2793

                          [January 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 2016-CA-010832.

  Owei Z. Belleh of The Belleh Law Group, PLLC, Plantation, for
appellants.

  Allison Morat of Bitman O’Brien & Morat, PLLC, Lake Mary, for
appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.